UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6735


MORRIS TYLER,

                       Petitioner – Appellant,

          v.

LEROY CARTLEDGE, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-03076-JMC)


Submitted:   September 25, 2014       Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Morris Tyler, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Morris     Tyler    appeals       the        district     court’s       order

denying his motion for copies and its order granting in part and

denying in part his motion for reconsideration of that order.                           A

district court judge before whom a habeas petition is pending

may order a district court clerk to provide copies of court

documents     at      government       expense       to     a   habeas        petitioner

proceeding     in     forma     pauperis.         28       U.S.C.    § 2250      (2012).

However, provision of such copies is a matter of discretion with

the district court before which the habeas petition is pending.

See United States v. Connors, 904 F.2d 535, 536 (9th Cir. 1990)

(necessity of pending habeas petition); Walker v. United States,

424 F.2d 278, 278-79 (5th Cir. 1970) (same).

             Here, Tyler had no habeas petition pending at the time

he   filed    his     motion     for    copies.            Moreover,     he    did    not

demonstrate a need for copies, where the documents he sought

were either provided to him previously or are not necessary to

the filing of his proposed 28 U.S.C. § 2244 (2012) application.

Finding no abuse of discretion in the district court’s rulings,

we affirm the orders at issue.                We dispense with oral argument

because the facts and legal contentions are adequately presented




                                          2
in the materials before this court and argument would not aid

the decisional process.



                                                     AFFIRMED




                              3